        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


   ELEANOR and ROCCO CIOFOLETTI                     Case No. 18-cv-3025 (JNE/ECW)
   and LARRY STOSPAL, on behalf of
   themselves and all others similarly
   situated,

                         Plaintiffs,
                                                    AMENDED PRETRIAL
   v.                                               SCHEDULING ORDER

   SECURIAN FINANCIAL GROUP, INC.,
   MINNESOTA LIFE INSURANCE
   COMPANY, SHURWEST, LLC,
   SECURIAN LIFE INSURANCE
   COMPANY and MINNESOTA
   MUTUAL COMPANIES, INC.,

                         Defendants.


        This case is before the Court on the Stipulation for Amended Pretrial Scheduling

Order (Dkt. 172) and the letter filed by Shurwest, LLC regarding the proposed schedule

(Dkt. 174). Having considered the foregoing, and for good cause shown, IT IS

ORDERED that the Scheduling Order is amended as follows:

TELEPHONE STATUS CONFERENCE

        A telephone status conference to update the Court on discovery and the parties’

positions with respect to the timing of a settlement conference is scheduled for May 17,

2021 at 9:30 Chambers will circulate dial-in information in advance of the status

conference.
        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 2 of 6




PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

       The parties shall be subject to and abide by the Protective Order (ECF No. 75)

previously entered in this action. The parties will continue to abide by the Stipulated

Electronic Discovery Protocol previously filed with this court (ECF No. 67).

DEADLINES FOR INITIAL DISCLOSURES AND FACT DISCOVERY

       1.     Shurwest must make its initial disclosures under Fed. R. Civ. P. 26(a)(1) on
              or before October 30, 2020.

       2.     Fact discovery shall close on or before May 3, 2021.

ADDITIONAL DISCOVERY LIMITATIONS

       The following discovery limitations apply:

       1.     No more than a total of 25 interrogatories, counted in accordance with Rule
              33(a), shall be served by plaintiffs upon either defendant group (i.e.,
              Securian group of defendants and Shurwest defendant) and each defendant
              group shall serve no more than 25 interrogatories on the plaintiffs
              collectively.

       2.     Document requests shall not be limited. The parties understand that
              objections to document requests must meet the requirements of amended
              Rule 34(b)(2)(B). If the responding party is producing copies of documents
              or copies of electronically stored information and the copies are not
              produced with the responses, another reasonable time must be specified in
              the response. If the requesting party disagrees that this is reasonable, the
              parties must meet and confer to agree on the timetable for production.

       3.     No more than 25 requests for admissions shall be served by Plaintiffs and
              either defendant group (i.e., Securian group of defendants and Shurwest
              defendant) upon any other party group.

       4.     No more than 22 depositions, excluding expert witness depositions, shall be
              taken by plaintiffs and Defendants shall collectively be limited to 22
              depositions. Plaintiffs or Defendants may determine additional depositions
              beyond this number are needed. If that happens, the parties will meet and
              confer in an attempt to reach agreement on additional depositions. If the



                                             2
        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 3 of 6




                 parties are unable to reach agreement, the party, or parties, seeking
                 additional depositions may request additional depositions from the Court.

CLASS CERTIFICATION MOTION

       Plaintiffs shall file and serve their motion for class certification on or before

January 29, 2021.

       Plaintiffs shall disclose the identities of any expert witnesses offered at the class

certification stage and provide written reports and other disclosures required under Fed.

R. Civ. P. 26(a)(2)(A)(B) and (C) at the time of filing of Plaintiff’s Motion for Class

Certification.

       Defendants shall disclose the identities of any expert witnesses offered at the class

certification stage and provide written reports and other disclosures required under Fed.

R. Civ. P. 26(a)(2)(A)(B) and (C) at the time of filing of Defendants’ Opposition to

Plaintiff’s Motion for Class Certification.

       Plaintiffs may file a reply to any opposition served by Defendants and designate a

rebuttal expert. The timing of the submissions of oppositions and reply briefs shall be as

follows: Defendants must file and serve any opposition or before March 30, 2021 (60

days after Plaintiffs file their motion for class certification). Plaintiffs must file any reply

to any opposition filed by Defendants on or before May 14, 2021 (45 days after Plaintiffs

file their motion for class certification).

       Plaintiffs shall call Cathy Cusack, District Judge Joan N. Ericksen’s Courtroom

Deputy, at 612-664-5890 to schedule the hearing for the class certification motion before

filing their motion for class certification.



                                               3
        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 4 of 6




DEADLINE FOR NON-CLASS CERTIFICATION EXPERT DISCOVERY 1

       If any party determines that it will call any expert witness at trial whose opinions

and report have not already been disclosed in the class certification stage of the action,

the following schedule will govern such additional expert discovery:

       1.     Plaintiffs anticipate calling up to 3 experts. The Securian Defendants
              anticipate calling up to 3-4 experts and Shurwest anticipates calling up to 2-
              3 experts. Each expert may be deposed only once and only for the time
              permitted under the Federal Rules of Civil Procedure, unless the parties
              agree otherwise or otherwise ordered by the Court.

       2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
              written report prepared and signed by the expert witness) and the full
              disclosures required by Rule 26(a)(2)(C), shall be made as follows:

              a)     Identities of testifying experts and disclosures by the party with the
                     burden of proof on or before June 25, 2021.

              b)     Rebuttal identities of testifying experts and disclosures on or before
                     August 6, 2021.

       3.     Expert discovery, including depositions, shall be completed by September
              17, 2021.

NON-DISPOSITIVE MOTION DEADLINES

       The parties propose the following deadlines for filing non-dispositive motions:

       1.     Except as provided in paragraph 4 below, all non-dispositive motions and
              supporting documents, including those that relate to fact discovery, shall be
              filed and served on or before: May 17, 2021.



1
       The parties’ Stipulation and Proposed Order contained two separate sections
relating to Non-Class Certification Expert Discovery. (See Dkt. 72 at 4 (“DEADLINE
FOR NON-CLASS CERTIFICATION EXPERT DISCOVERY” and “NON-CLASS
CERTIFICATION DISCOVERY”).) The Court has consolidated those sections into a
single section.

                                              4
        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 5 of 6




       2.     All non-dispositive motions and supporting documents that relate to expert
              discovery shall be filed and served on or before: October 1, 2021.

DISPOSITIVE MOTION DEADLINES

       All dispositive motions and supporting documents (notice of motion, motion,

memorandum of law, affidavits and proposed order) shall be filed and served on or

before November 17, 2021. Counsel for the moving party shall call Cathy Cusack,

Judge Ericksen’s Courtroom Deputy, at 612-664-5890 to schedule the hearing for the

dispositive motion. Upon receipt of a hearing date (or an instruction that the hearing will

take place at a date and time to be determined by the Court), the moving party shall

immediately file and serve the dispositive motion and supporting documents.

       The parties shall comply with Local Rule 7.1 and the Electronic Case Filing

Procedures Guide, Civil Cases. When a motion, response or reply brief is filed on ECF,

two paper courtesy copies of the pleading and all supporting documents shall be mailed

or delivered to Cathy Cusack, Courtroom Deputy, at the same time as the documents are

posted on ECF.

SETTLEMENT

       A telephone status conference to update the Court on discovery and the parties’

positions as to when a settlement conference before the Court would be productive is

scheduled for May 17, 2020, at 9:30 a.m. Chambers will circulate dial-in information in

advance of the status conference.

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court will in its



                                              5
        CASE 0:18-cv-03025-JNE-ECW Doc. 176 Filed 10/06/20 Page 6 of 6




discretion consider joint or ex parte requests that the Court schedule a settlement

conference or otherwise assist in settlement negotiations, provided that the content of any

ex parte request shall be strictly limited to the topic of settlement and shall not comment

on any matter that may come before the Court for a ruling. Such requests shall be

submitted by email to Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will

treat ex parte requests as confidential unless otherwise advised.

TRIAL

       This case will be ready for a jury trial on or about March 17, 2022. The

anticipated length of trial is 8-14 days.



Dated: October 6, 2020

                                                 s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                             6
